Exhibit 10.2

 Exhibit 10.2

ENTEST BIOMEDICAL,INC AND THOMAS E. ICHIM AGREEMENT

Entest Biomedical, Inc. agrees to purchase Regen BioPharma Inc.’s certificate
#RA 576 for 3,500,000 series A preferred shares from Thomas E. Ichim ( owner)
for the price of $5,000 cash and 500,000 Entest Biomedical, Inc. series B
preferred shares.

Thomas E. Ichim acknowledges that his Regen Biophrama series A preferred shares
are free of any encumbrances and able to be transferred to Entest Biomedical,
Inc.

Signed in Agreement February 28, 2017

 

/s/ David Koos     By: David Koos, CEO     ENTEST BIOMEDICAL, Inc.              
  /s/ Thomas E. Ichim     By: Thomas E. Ichim     Seller of Regen Biopharma    
Series A Shares    



